Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title may be “Network Parameter Provisioning for Instantiation of a Third Network Entity”.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding the term “access management function”, it is inconsistent with the specification since each fig. 1A, 3A & 3b names such second network entity to be “access and mobile management”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The specification exemplifies that a computer readable medium may be certain or any other transmission or non-transmission media (para. 263-264), but does not limit such implementation.  Hence, claims 14-19 recite a computer readable medium which can be broadly interpreted as a computer signal, which is non-statutory.  This rejection can be overcome by inserting the word “non-transitory” in front of “computer readable medium”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao (US 2020/0154350).
Regarding claims 1 and 20, Dao describes an apparatus/method implemented by a first network entity (fig. 4 NEF 424), comprising: 
one or more processors; and memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (fig. 17, electronic device 1701 with processor 1702 & memory 1703 to execute instructions for implementing the method/steps) comprising:
sending a first request message to a second network entity, wherein the first request message includes at least one piece of first network parameter type information (fig. 4 step 405 & para. 69, NEF 424 sends application data update request (first request message) to UDM/UDR 422 comprising UE group context (piece of first network parameter type information)), the first request message is used to enable the second network entity to be triggered to send a first message to a third network entity according to a preset event, the first message includes at least one portion of network parameter information corresponding to the first network parameter type information (fig. 4 step 407 & para. 71, in result of the application data update (first) request message, UDM/UDR 422 is triggered to send application data change notification (first message) to the PCF 421 (third network entity) as part of the setup call flow of fig. 4 (preset event). Such application data change notification (first message) comprises UE group context (piece of first network parameter type information)), and
receiving a first reply message returned by the second network entity in response to the first request message (fig. 4 step 406, NEF 424 (first network entity) receives a Application data update response (first reply message being returned) by UDM/UDR 422 (second network entity)).
Regarding claim 2, Dao further describes:
wherein the first request message includes identification information of the third network entity (fig. 4 & para. 67 & 69, application data update request (first request message) also includes information such as PFD identifying target UEs/UE group (identification information) which PCEF 421 (third network entity) belongs, para. 71-72).
Regarding claim 3, Dao further describes:
wherein the first request message further includes identification information of a fourth network entity, and the identification information of the fourth network entity is used to enable the second network entity to send the first message to the third network entity according to an application corresponding to the fourth network entity (para. 67 & 69-72, application data update request (first request message) also includes information such as PFD identifying target UEs/UE group (identification information) which SMF 420 (fourth network entity) belongs (+ SMF ID, para. 12) & for UDM/UDR (second network entity) to send Application data change (according to application) notification 407 to PCF (third network entity) towards the SMF (fourth network entity), para. 71-72).
Regarding claim 4, Dao further describes:
wherein the second network entity includes a session management function entity (fig 4 & para. 68 in view of title + abstract, NEF 424 (second network entity) sets up context for UE group (manages) for PDU session), and when the second network entity is the session management function entity, the first network parameter type information includes at least one of:
 type information of quality parameters (fig. 4 & para. 69, application data update request comprising QoS requirement information (first network parameter type including type information of quality parameters)); and 
the first message includes at least one of: 
data network access identification (para. 67 & 69, application data update request (first message) also includes information such as PFD identifying application server ID addresses (data network access identification)).
Regarding claim 5, Dao further describes:
wherein the second network entity includes an access management function entity, and when the second network entity is the access management function entity, the first network parameter type information includes type information of a location of user equipment UE), and the first message includes location information of the UE (fig. 7 & para. 41 & 107, UDM 714 (second network entity) which manages registration/subscription receives forwarded PDU session establishment (access) request 724 comprising user location and device class (type information of location of UE), para. 105).
Regarding claim 7, Dao further describes:
wherein the second network entity includes a management service function entity, and when the second network entity is the management service function entity, the first network parameter type information includes type information of wireless network information, and the first message includes the wireless network information (fig. 7 & para. 41 & 107, UDM 714 (second network entity) which manages registration/subscription (management service function entity) receives forwarded PDU session establishment (access) request 724 comprising access technology type (type information of wireless network information & wireless network information), para. 105).
Regarding claim 11, Dao further describes:
wherein the second network entity includes a management service function entity, and after sending the first request message to the second network entity, the method further includes: the management service function entity sending the first message to a fourth network entity through the third network entity (fig. 7 & para. 41 & 107, UDM 714 (second network entity) which manages registration/subscription (management service function entity), after receiving the sent Application data update request 405 (first request message), sends such update request to SMF 420 (fourth network entity) via PCF 421 (third network entity)).
Regarding claim 14, Dao describes one or more computer readable media storing executable instructions that, when executed by one or more processors of a second network entity, cause the one or more processors to perform acts (fig. 17 & para. 221, electronic device 1701 as any of the network node comprising memory readable by processor to perform its method/steps), comprising:
 receiving a first request message sent by a first network entity, and returning a first reply message for the first request message to the first network entity, wherein the first request message includes at least one piece of first network parameter type information, the first request message is used to enable the second network entity to be triggered to send a first message to a third network entity according to a preset event (fig. 4, Application data update request 405 (first request message) triggers UDM/UDR 422 (second network entity) to forward message as Application data change notification to PCF (third network entity), and replying with Application data update response 406, as according to the fig. 4 process flow), and the first message includes at least one portion of network parameter information corresponding to the first network parameter type information (para. 69, comprising UE group context (piece of first network parameter type information)); and
 triggering a routing change of user equipment (UE) and sending the first message to a third network entity according to the first request message (para. 143, situation applies for handoff (routing change) situation where messaging to UE is sent to target RAN nodes (third network entity)).
Regarding claim 15, Dao further describes:
wherein the first request message includes identification information of the third network entity (fig. 4 & para. 67 & 69, application data update request (first request message) also includes information such as PFD identifying target UEs/UE group (identification information) which PCEF 421 (third network entity) belongs, para. 71-72).
Regarding claim 16, Dao further describes:
wherein the first request message further includes identification information of a fourth network entity, and the identification information of the fourth network entity is used to enable the second network entity to send the first message to the third network entity according to an application corresponding to the fourth network entity (para. 67 & 69-72, application data update request (first request message) also includes information such as PFD identifying target UEs/UE group (identification information) which SMF 420 (fourth network entity) belongs (+ SMF ID, para. 12) & for UDM/UDR (second network entity) to send Application data change (according to application) notification 407 to PCF (third network entity) towards the SMF (fourth network entity), para. 71-72).

Allowable Subject Matter
Claims 6, 8-10, 12-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to further explicitly describe:
wherein the second network entity includes a user plane functional entity, and when the second network entity is the user plane functional entity, the first network parameter type information includes at least one of: type information of a delay, type information of a buffer region condition, and the first message includes at least one of: round-trip delay information, buffer information.
The closest prior art, Dao, describing user plane UPF (fig. 7-8) being a separate entity than UDM (mapped to NEF in claim 1). Note: UPF is a well-known entity in the cellular art of 3GPP 5G (see para. 5 of Dao or para. 5 of instant specification), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.
Regarding claim 8, the prior art fails to further explicitly describe:
wherein the second network entity includes a session management function entity (fig 4 & para. 68 in view of title + abstract, NEF 424 (second network entity) sets up context for UE group (manages) for PDU session), and before sending the first request message to the second network entity, the method further includes: the first network entity receiving a second request message sent by a fourth network entity, wherein the second request message is used to request instantiating the third network entity (fig. 4 & para. 67, NEF 424 (first network entity) receives from AF 425 (fourth network entity) a AF request (second request message) to request NEF 424 to send to UDM to then send Application data change notification 407 to PCF 421 (third network entity) to be setup with new policy (instantiation)).
The closest prior art, Dao, describing user plane Session Management Function (SMF) (fig. 7-8) being a separate entity than UDM/UDR (what the second network entity is mapped to in claim 1, see fig. 4), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious. Note: SMF is a well-known entity in the cellular art of 3GPP 5G (see para. 5 of Dao or para. 5 of instant specification).
Regarding claim 10, the prior art fails to further explicitly describe:
wherein the second network entity includes a user plane function entity, and after sending the first request message to the second network entity, the method further includes: the user plane function entity sending quality parameter information to a session management function entity, and the session management function entity forwarding the quality parameter information to the third network entity.
The closest prior art, Dao, describing user plane UPF (fig. 7-8) being a separate entity than UDM (mapped to NEF in claim 1), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.
Regarding claim 12, the prior art fails to further explicitly describe:
wherein the second network entity includes a session management function entity, and the method further includes: sending a third request message to the second network entity, wherein the third request message is used to cancel an operation of reporting parameters to a fourth network entity by the second network entity through the third network entity; and canceling an instantiation of the third network entity.
The closest prior art, Dao, describing user plane Session Management Function (SMF) (fig. 7-8) being a separate entity than UDM/UDR (what the second network entity is mapped to in claim 1, see fig. 4), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.  Note: SMF is a well-known entity in the cellular art of 3GPP 5G (see para. 5 of Dao or para. 5 of instant specification).
Regarding claim 13, the prior art fails to further explicitly describe:
wherein the second network entity includes a session management function entity, sending the first request message is implemented by sending a fourth request message and a fifth request message, and sending the first request message to the second network entity includes: sending the fourth request message to a fifth network entity when the second network entity is a session management function entity, to cause the fifth network entity to send the fifth request message to the second network entity according to the fourth request message.
The closest prior art, Dao, describing user plane Session Management Function (SMF) (fig. 7-8) being a separate entity than UDM/UDR (what the second network entity is mapped to in claim 1, see fig. 4), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.  Note: SMF is a well-known entity in the cellular art of 3GPP 5G (see para. 5 of Dao or para. 5 of instant specification).
Regarding claim 17, the prior art fails to further explicitly describe:
receiving quality parameter information sent by a user plane function entity; and forwarding a second message to the third network entity, wherein the second message includes the quality parameter information.
The closest prior art, Dao, only describe communication between UPF (fig. 7 #708 or fig. 8 #810 communicating with SMF 710 or 810 respectively), plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious. 
Regarding claim 18, the prior art fails to further explicitly describe:
a session management function entity receiving a third request message sent by the first network entity, wherein the third request message is used to cancel an operation of parameter reporting by the session management function entity to a fourth network entity through the third network entity.
The closest prior art, Dao, describing reporting as well as SMF in different scenarios as depicted in fig. 4, 6-8, 12, and 14-16, at most indicating SMF issuing relocation request, fails to further explicitly describe the above features where the request message is used to cancel an operation of parameter reporting, plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communicaiton system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.  Note: SMF is a well-known entity in the cellular art of 3GPP 5G (see para. 5 of Dao or para. 5 of instant specification).
Regarding claim 19, the prior art fails to further explicitly describe:
wherein receiving the first request message sent by the first network entity is implemented by receiving a fourth request message and a fifth request message, and receiving the first request message sent by the first network entity includes: receiving a fifth request message sent by a fifth network entity, wherein the fifth request message is sent according to a fourth request message received by the fifth network entity from the first network entity. 
The closest prior art, Dao, mapping as: fig. 4, receiving the Application data update change notification 407 (first request message) sent by NEF 424 (first network entity) is done by receiving a AF request (fifth request message) sent by AF 425 (fifth network entity), but AF did NOT receive a fourth request message sent from NEF 424 (first network entity) to PRIOR TO invoke sending the AF request 401, plus Li (US 2020/0068653) describing interactions between 3GPP components of UDM, SMF, NEF, UDR (fig. 9-10, 12-13 and 15), and Kim (WO 2022/154372) describing wireless communication system where ECS sending trigger delivery for NEF to trigger UDM + generates response to ECS (fig. 4), in combination, fail to further entail the above additional features obvious.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jiang (US 2018/0242267) - forwarding synchronizing request (fig. 2), and Ogura (US 2004/0168109) describing forwarding requests and responses between management apparatus, intermediate apparatus and managed apparatuses (fig. 2A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469